HOOD, Judge.
This is an action for damages arising out of a motor vehicle collision which occurred in St. Landry Parish on February 23, 1970. The suit was instituted by Larry Charles against Samuel Freeman, Opelou-sas Area Vocational School and Associated Indemnity Corporation. The trial court rendered judgment for defendants, and plaintiff has appealed.
The instant suit was consolidated for trial and appeal with two other suits which arose out of the same accident. Separate decrees are being rendered in these consolidated cases today. See Williams v. Freeman et al., La.App., 263 So.2d 441, and Malbrew et al. v. Freeman et al., La.App., 263 So.2d 443.
The issue presented here was considered and determined in the case of Williams v. Freeman et al., supra. For the reasons which we assigned in that case, we conclude that defendant Freeman was free from negligence, that defendants are not liable and that there is no error in the judgment rendered by the trial court rejecting plaintiff’s demands.
The judgment appealed from in the instant suit is affirmed. The costs of this suit are assessed to plaintiff-appellant.
Affirmed.